internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 3-plr-1 ate date parent distributing controlled_corporation x corporation y state a state b state a institution busine sec_1 plr-115570-99 busine sec_2 busine sec_3 busine sec_4 busine sec_5 other o i o i o l a l o l m i l i i u l l t u u this letter responds to a request dated date for rulings relating to the federal_income_tax treatment of a proposed transaction we have received additional information in letters dated date and date the information submitted for consideration is summarized below parent is a state a holding_company and the parent of the consolidated_group which includes distributing controlled_corporation x and corporation y distributing is a state a institution engaged in busine sec_1 distributing is an accrual basis taxpayer that maintains its books on a calendar_year basis distributing has two classes of stock issued and outstanding voting common_stock and nonvoting o2z plr-115570-99 cumulative preferred_stock distributing has a shares of voting common_stock and b shares of nonvoting cumulative preferred_stock issued and outstanding distributing’s voting common_stock is owned substantially by parent greater than controlled is a state a corporation engaged in busine sec_2 and to a limited extent busine sec_4 controlled is an accrual basis taxpayer that maintains its books on a calendar_year basis controlled has c shares of voting common_stock issued and outstanding controlled’s voting common_stock is owned d by distributing greater than and e by corporation x another greater than subsidiary of parent_corporation y is a state b corporation engaged in busine sec_3 controlled owns of corporation y information has been received indicating controlled’s need for expansion and diversification of its business activities and relationships to effectuate this need controlled plans to leverage off the existing infrastructure of equipment and management experience in busine sec_4 to other industries and exploit its current infrastructure to launch a new business busine sec_5 state a and federal laws provide that a subsidiary of a state a institution is restricted to engaging in activities which are part of or incidental to the business of a state a institution distributing contends that under parent's existing corporate structure controlled’s expansion of busine sec_4 and operation of busine sec_5 would violate the aforementioned laws distributing has concluded that controlled’s plans can only be accomplished with the distribution of stock in controlled to an entity which is not a state a institution to accomplish this objective the taxpayer has proposed that distributing will distribute all of its stock in controlled pro_rata to distributing’s shareholders the controlled stock issued to distributing’s shareholders will be in a number of shares equal to the pro_rata share of each of the distributing shareholders’ respective holdings in distributing multiplied by distributing’s overall stock ownership in controlled the proposed transaction’ the taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation il plr-115570-99 b c d e f h the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controiled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the jast financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees controlled will continue to provide busine sec_2 services to distributing at rates charged in an arms length transaction in addition controlled provides other services to distributing at rates reflective of the fair value of such other services in the open market the distribution of the stock of controlled is carried out for the following corporate business_purpose to enable expansion into new areas of business which are not permitted activities for a subsidiary of a state a institution and to comply with statutory and regulatory requirements regarding permissible state a institution subsidiary activities the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business 2i4 plr-115570-99 i k m no intercorporate debt will exist between distributing and controlied at the time of or subsequent to the distribution of the controlled stock except that in the ordinary course of business controlled provides services to distributing for which it charges distributing amounts at the same rates charged to unrelated third party customers of controlled the charges are usually settled a month in arrears so it is not unusual for controlled to carry accounts_receivable due from distributing the accounts are normally settled on a monthly basis at the same terms controlled offers to third party customers it is anticipated controlled will continue to provide and charge for these services for distributing after the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing has no excess_loss_account with respect to the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in controlled to the shareholders of distributing sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled stock distributed to them in the distribution sec_355 the aggregate basis of distributing and controlled stock in the hands of each distributing shareholder after the distribution will in each instance equal the basis of the distributing stock held by such shareholder immediately before the plr-115570-99 distribution allocated between the distributing stock and controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock that each distributing shareholder receives will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by such shareholder on the date of the distribution sec_1223 proper allocation of and adjustments to earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-115570-99 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief counse corporate by kom cohen ken cohen senior technical reviewer branch
